JS 44C/SDNY CIVIL COVER SHEET
REV.
10/01/2020 The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.
PLAINTIFFS DEFENDANTS
Rahul Manchanda, Internal Revenue Service, T Fahman, Erica Farrell, Susan McNamara, Jane
Does 1-10,

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER
Manchanda Law Office PLLC, 30 Wall Street, 8th Floor, Suite 8207, New

York, New York 10005, Tel No (212) 968-8600

ATTORNEYS (IF KNOWN)
U.S. Attorneys Office, SDNY, 1 Saint Andrews Plaza, New York, NY 10007,
Tel No (212) 637-2200

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSB)
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

Federal Tort Claims Act ("FTCA" 28 U.S.C. §§ 2671-2680), IRS Codes 7433, 7432, 7431, 7213 (26 U.S.C. §§ 7433, 7432, 7431, 7213 )

Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No WYesC]

If yes, was this case Vol.[_] Invol. [_] Dismissed. No[_] Yes [_] If yes, give date & Case No.

No [x] Yes [_]
NATURE OF SUIT

IS THIS AN INTERNATIONAL ARBITRATION CASE?
(PLACE AN [x] IN ONE BOX ONLY)

TORTS ACTIONS UNDER STATUTES

CONTRACT PERSONAL INJURY PERSONAL INJURY. FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
[1110 INSURANCE [ 1310 AIRPLANE PHARMACEUTICAL PERSONAL | } 695 DRUG RELATED [ ]422 APPEAL L1S?S FAESE CLAIMS
[ ]120 MARINE [ ]315 AIRPLANE PRODUCT = INJURY/PRODUCT LIABILITY geizuRE OF PROPERTY 28 USC 158 [ 1376 QUI TAM
[ 1130 MILLER ACT LIABILITY [ ]365 PERSONAL INJURY 5) Use Bat [ ]423 WITHDRAWAL [ ]400 STATE
[ ]140 NEGOTIABLE [ ]320 ASSAULT, LIBEL & PRODUCT LIABILITY 1 1669 OTHER 28 USC 157 REAPPORTIONMENT
INSTRUMENT SLANDER [ ]368 ASBESTOS PERSONAL [ ]410 ANTITRUST
[ ]150 RECOVERY OF __[ ]330 FEDERAL INJURY PRODUCT [ ]430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS’ LIABILITY PROPERTY RIGHTS [ ]450 COMMERCE
ENFORCEMENT LIABILITY [ 1480 DEPORTATION
OF JUDGMENT —_[_ ] 340 MARINE PERSONAL PROPERTY [ ]820 COPYRIGHTS [ ]880 DEFEND TRADE SECRETS ACT [ ]470 RACKETEER INFLU-
[ ]151 MEDICARE ACT __[ ] 345 MARINE PRODUCT [ ]830 PATENT ENCED & CORRUPT
[ 1152 RECOVERY OF LIABILITY [ ]370 OTHER FRAUD _ ORGANIZATION ACT
DEFAULTED [ ]350 MOTOR VEHICLE [1371 TRUTHIN LENDING | 1835 PATENT-ABBREVIATED NEW DRUG APPLICATION (RICO)
STUDENT LOANS [ ] 355 MOTOR VEHICLE [ ]840 TRADEMARK [ ]480 CONSUMER CREDIT
(EXCL VETERANS) PRODUCT LIABILITY SOCIAL SECURITY
[ ]153 RECOVERY OF [x] 360 OTHER PERSONAL [1485 TELEPHONE CONSUMER
OVERPAYMENT INJURY [ ]380 OTHER PERSONAL _—LABOR [ ]861 HIA (1395Ff) PROTECTION ACT
OF VETERAN'S _ [ ]362 PERSONAL INJURY - PROPERTY DAMAGE [ ]862 BLACK LUNG (923)
BENEFITS MED MALPRACTICE [ ]385 PROPERTY DAMAGE __[ ] 710 FAIRLABOR [ ]863 DIWC/DIWW/(405(g)) [1 490 CABLE/SATELLITE TV
[ ]160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT __[ ]864 SSID TITLE XVI [ ]850 SECURITIES/
SUITS { ] 720 LABOR/MGMT { ] 865 RSI (405(g)) COMMODITIES/
[ ]190 OTHER PRISONER PETITIONS RELATIONS EXCHANGE
CONTRACT [ ]463 ALIEN DETAINEE [ 1740 RAILWAY LABOR ACT
[ ]195 CONTRACT [ ]510 MOTIONS TO |] 751 FAMILY MEDICAL FEDERAL TAX SUITS E1890 ae iliac
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE | eave ACT (FMLA)
LIABILITY 28 USC 2255 [ ]870 TAXES (U.S. Plaintiff or [ ] 891 AGRICULTURAL ACTS
[ ]196 FRANCHISE CIVIL RIGHTS { ]530 HABEAS CORPUS [ ] 790 OTHER LABOR Defendant) { ]893 ENVIRONMENTAL
[ ]535 DEATH PENALTY LITIGATION [ ]871 IRS-THIRD PARTY MATTERS
[ 1540 MANDAMUS & OTHER [ ] 791 EMPL RET INC 26 USC 7609 [ ]895 FREEDOM OF
ee ea SECURITY ACT (ERISA) INFORMATION ACT
REAL PROPERTY [ ] 896 ARBITRATION
[ ]441 VOTING IMMIGRATION [ ] 899 ADMINISTRATIVE
[ ]210 LAND [ ]442 EMPLOYMENT PRISONER CIVIL RIGHTS
CONDEMNATION — [ ] 443 HOUSING/ [ ]462 NATURALIZATION PROCEDURE ACT/REVIEW OR
[ 1220 FORECLOSURE (jas /AGGOMMODATIONS [ ] 550 CIVIL RIGHTS APPLICATION APPEAL OF AGENCY DECISION
[ ]230 RENT LEASE & [ ]555 PRISON CONDITION _[ ] 465 OTHER IMMIGRATION
EJECTMENT DISABILITIES - [ ] 560 CIVIL DETAINEE ACTIONS bare Cea OF
[ 1240 TORTS TO LAND EMPLOYMENT CONDITIONS OF CONFINEMENT
[ 1245 TORT PRODUCT —_[ ] 446 AMERICANS WITH
LIABILITY DISABILITIES -OTHER
{ ]290 ALL OTHER [ ]448 EDUCATION

REAL PROPERTY

Check if demanded in complaint:
DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.
AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?

IF SO, STATE:

 

CHECK IF THIS IS ACLASS ACTION
UNDER F.R.C.P. 23

 

 

 

DEMAND $ OTHER JUDGE DOCKET NUMBER

 

Check YES only if demanded in complaint

JURY DEMAND: L] YES LNO NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
(PLACE AN x IN ONE BOX ONLY) ORIGIN

[x] 1 Original | 2 Removed from []3 Remanded L] 4 Reinstated or L] 5 Transferred from O 6 fn O 7 ce oe eae
Proceeding State Court from Reopened (Specify District) (Transferred) Magistrate Judge

Appellate
CJ a. allparties represented = Court

LC] b. Atleast one party

C] 8 Multidistrict Litigation (Direct File)

is pro se.
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
[J 1 U.S. PLAINTIFF [X]2 U.S. DEFENDANT [_] 3 FEDERAL QUESTION (J4 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE {]1 []1 CITIZEN OR SUBJECT OF A []3[]3 INCORPORATED and PRINCIPAL PLACE []5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE []2 []2 INCORPORATED or PRINCIPAL PLACE []4[]4 FOREIGN NATION []6 []6

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
Manchanda Law Office PLLC, 30 Wall Street, 8th Floor, Suite 8207, New York, New York 10005, Tel No

(212) 968-8600

DEFENDANT(S) ADDRESS(ES) AND COUNTY (IES)
1040 Waverly Avenue, Holtsville, New York 11742

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: THIS ACTION SHOULD BE ASSIGNED TO: + [[] WHITEPLAINS [x] MANHATTAN

 

DATE 12/20/20 ADMITTED TO PRACTICE IN THIS DISTRICT
SIGNATURE OF ATTORNEY OF RECORD [] NO
[x] YES (DATE ADMITTED Mo.03 Yr, 2003 __)
RECEIPT # Attorney Bar Code #RM8453, 4025714NY

Magistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge is so Designated.

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
